Case 1:18-cv-22976-CMA Document 30 Entered on FLSD Docket 02/05/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-22976-CIV-ALTONAGA/Goodman


  UNITED STATES OF AMERICA,

         Plaintiff.

  v.

  ASSETS DESCRIBED AND LISTED IN
  ATTACHMENT A,

         Defendants In Rem.
                                                /


  ARMANDO FALCON, and
  BELLA WORLDWIDE CORPORATION,

         Third-Party Claimants.
                                                /

       ORDER APPROVING STIPULATION AND AUTHORIZING INTERLOCUTORY
                  SALE OF CERTAIN DEFENDANT PROPERTIES

         THIS CAUSE came before the Court upon motion [ECF No. 29] by Plaintiff, the United

  States of America, (“Plaintiff” or the “United States”), with agreement from Claimants Armando

  Falcon (“Claimant Falcon”) and Bella Worldwide Corporation (“Claimant Bella Worldwide”),

  (collectively, the “Parties”) for the interlocutory sale of certain real properties sought for

  forfeiture. Based on the United States’ motion and record in this matter, it is

         ORDERED and ADJUDGED as follows:

         1.      The Agreed-Upon Motion for Approval of Stipulation and Authorizing

  Interlocutory Sale of Certain Defendant Properties [ECF No. 29] is GRANTED.

         2.      The Stipulation Regarding Interlocutory Sale of Certain Defendant Properties (the
Case 1:18-cv-22976-CMA Document 30 Entered on FLSD Docket 02/05/2019 Page 2 of 2
                                                 CASE NO. 18-22976-CIV-ALTONAGA/Goodman


  “Stipulation”), filed at [ECF No. 29-1], is APPROVED.

         3.      The Parties are authorized to sell the following real properties in accordance with

  the terms of the Stipulation (the “Subject Properties”):

                 (i) 5555 Collins Avenue, Unit 12A, Miami Beach, Florida 33140; and

                 (ii) 12210 SW 103rd Terrace, Miami, Florida 33186.

         4.      The Court retains jurisdiction over this matter and the parties to enter such further

  orders as necessary for the interlocutory sale of the Subject Properties.

         DONE AND ORDERED in Miami, Florida, this 5th day of February 2019.



                                                        ______________________________
                                                        CECILIA M. ALTONAGA
                                                        UNITED STATES DISTRICT JUDGE




                                                   2
